EXHIBIT 10.1

EXECUTION VERSION


CONSENT AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
This CONSENT AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT, dated as of May 29, 2015 (this “Amendment”), is entered into
by and among THE PRIVATEBANK AND TRUST COMPANY (in its individual capacity,
“PrivateBank”), as administrative agent for the lenders (the “Lenders”) party to
the Loan Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent”), the Lenders, and each of
WESTMORELAND COAL COMPANY, a Delaware corporation (“Westmoreland Parent”),
WESTMORELAND ENERGY LLC, a Delaware limited liability company (“Westmoreland
Energy”), WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited
liability company (“Westmoreland NC”), WEI-ROANOKE VALLEY, INC., a Delaware
corporation (“WEI”), WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited
partnership (“Westmoreland Roanoke”), WESTMORELAND PARTNERS, a Virginia general
partnership (“Westmoreland Partners”), WESTMORELAND RESOURCES, INC., a Delaware
corporation (“Westmoreland Resources”), WESTMORELAND KEMMERER, INC., a Delaware
corporation (“Kemmerer”), WESTMORELAND COAL SALES COMPANY, INC., a Delaware
corporation (“Coal Sales”), WRI PARTNERS, INC., a Delaware corporation (“WRI”),
WCC LAND HOLDING COMPANY, INC., a Delaware corporation (“WCC”), WESTMORELAND
CANADA LLC, a Delaware limited liability company (“WC LLC”), WESTMORELAND ENERGY
SERVICES, INC., a Delaware corporation (“WES”), WESTMORELAND MINING LLC, a
Delaware limited liability company (“WML”), WESTERN ENERGY COMPANY, a Montana
corporation (“WECO”), TEXAS WESTMORELAND COAL CO., a Montana corporation
(“TWCC”), WESTMORELAND SAVAGE CORPORATION, a Delaware corporation (“Savage”),
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”), and
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company (“Buckingham”;
together with Westmoreland Parent, Westmoreland Energy, Westmoreland NC, WEI,
Westmoreland Roanoke, Westmoreland Partners, Westmoreland Resources, Kemmerer,
Coal Sales, WRI, WCC, WC LLC, WES, WML, WECO, TWCC, Savage and Dakota, each a
“US Borrower” and collectively, the “US Borrowers”), WESTMORELAND CANADIAN
INVESTMENTS L.P., a limited partnership organized and existing under the laws of
the Province of Quebec (“WC Investments”), WESTMORELAND CANADA HOLDINGS, INC., a
corporation organized and existing under the laws of the Province of Alberta
(“Westmoreland Canada”), WESTMORELAND PRAIRIE RESOURCES INC., a corporation
organized and existing under the laws of the Province of Alberta (“WPR”),
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta (“PMRL”), COAL VALLEY RESOURCES INC., a
corporation organized and existing under the laws of the Province of Alberta
(“CVRI”), PRAIRIE COAL LTD., a corporation organized and existing under the laws
of the Province of Saskatchewan (“PCL”), WILLOWVAN MINING LTD., a corporation
organized and existing under the laws of the Province of Saskatchewan
(“Willowvan”), and POPLAR RIVER COAL MINING PARTNERSHIP, a partnership organized
and existing under the laws of the Province of Saskatchewan (“PRC”; together
with WC Investments, Westmoreland Canada, WPR, PMRL, CVRI, PCL and Willowvan,
each a “Canadian Borrower”




--------------------------------------------------------------------------------




and collectively, the “Canadian Borrowers”), and WCC HOLDING B.V., a B.V.
organized and existing under the laws of the Netherlands (“WCC BV”).
W I T N E S S E T H:
WHEREAS, the US Borrowers, the Canadian Borrowers, WCC B.V., the Administrative
Agent and the Lenders entered into a certain Second Amended and Restated Loan
and Security Agreement dated as of December 16, 2014, as amended by that certain
Joinder and First Amendment to Second Amended and Restated Loan and Security
Agreement dated March 26, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
the US Borrowers and the Canadian Borrowers established certain financing
arrangements with the Lenders;
WHEREAS, the US Borrowers, the Canadian Borrowers and WCC B.V. have requested
that (i) the Lenders consent to the purchase by Westmoreland Parent up to
$2,000,000 of warrants issued to Pacific Investment Management, LLC, Tennenbaum
Opportunities Partners VI, LLC, Tennanbaum Opportunities Partners V, LP and/or
their respective Affiliates (the “Warrant Holders”) with respect to the equity
of Westmoreland Resource Partners, LP (the “Warrant Purchase”); and (ii) the
Loan Agreement be amended to, among other things, (a) provide for a consolidated
fixed charge covenant, and (b) add a $25,000,000 seasonal line increase to be
effective June 15 through August 15 of each year to cover semi-annual interest
payments due on certain outstanding indebtedness; and
WHEREAS, the Lenders are willing to consent to the Warrant Purchase and revise
the Loan Agreement subject to the Borrowers executing and delivering this
Amendment to the Administrative Agent and the Lenders.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1.Incorporation of the Loan Agreement. All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 3 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.
Section 2.    Consent. Subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof:
(a)    Notwithstanding Section 13.4 (Mergers, Sales, Acquisitions, Subsidiaries
and Other Transactions Outside the Ordinary Course of Business),

2

--------------------------------------------------------------------------------




Section 13.6 (Investments/Loans) or Section 13.9 (Affiliate Transactions) of the
Loan Agreement, or any other conflicting term or condition contained in the Loan
Documents, Lenders hereby consent to the Warrant Purchase (not to exceed
$2,000,000 in the aggregate) to be among the Westmoreland Parent and the Warrant
Holders in accordance with the terms of a Warrant Purchase Agreement
substantially in the form previously provided to Lenders.
(b)    The foregoing consent is expressly limited to the transactions described
above in this Section 2, and shall not be deemed or otherwise construed to
constitute a consent to any other transaction, whether or not similar to the
transactions described above in this Section 2. Lenders have granted the consent
set forth in this Section 2 in this particular instance and in light of the
facts and circumstance that presently exist, and the grant of such consent shall
not constitute a course of dealing or impair Lenders’ right to withhold any
similar consent in the future.
Section 3.    Amendments to the Loan Agreement. Subject to the terms and
conditions hereof, the Loan Agreement is amended as follows:
(a)    Section 1 of the Loan Agreement is hereby amended by amending and
restating, or adding as a matter of first impression, as applicable, the
following definitions, in alphabetical order, to read as follows:
“Consolidated EBITDA for any period means, without duplication, the sum of the
amount of: (i) Net Income of the Borrowers, plus (ii) the amounts set forth in
subsection (2) of the definition of Canadian EBITDA, plus (iii) the amounts set
forth in subsection (2) of the definition of US EBITDA, minus (iv) the amounts
set forth in subsections (3) and (4) of the definition of Canadian EBITDA, minus
(v) the amounts set forth in subsections (3) and (4) of the definition of US
EBITDA.”
“Consolidated Fixed Charges for any period means, without duplication, the sum
of the amount of US Fixed Charges plus the amount of Canadian Fixed Charges.”
“Maximum Aggregate Loan Amount shall mean an amount equal to the Maximum
Canadian Loan Amount plus the Maximum US Loan Amount.”
“Maximum US Loan Amount shall mean (i) between June 15, 2015, and August 15,
2015, Fifty Five Million and No/100 Dollars ($55,000,000) and (ii) at all other
times, Thirty Million and No/100 Dollars ($30,000,000), unless otherwise
increased in accordance with the terms of Section 2.10 herein. Notwithstanding
the foregoing, each calendar year after calendar year 2015, the Borrowers shall
have the right to elect to increase the Maximum US Loan Amount to Fifty Five
Million and No/100 Dollars ($55,000,000) between June 15 and August 15 of each
such year thereafter (any such period relating to an election so made, a
“Seasonal Increase Loan Amount Period”), provided, however, no Event of Default
shall then exist,

3

--------------------------------------------------------------------------------




the Borrowers shall pay to the Lenders the Seasonal Increase Amendment Fee, and,
commencing with the calendar year ending December 31, 2016 and for each calendar
year thereafter, the Borrowers shall provide Administrative Agent with 20 days’
prior written notice of any such election.”
“Seasonal Increase Amendment Fee shall have the meaning set forth in Section
4.3.5.”
“Seasonal Increase Loan Amount Period shall have the meaning set forth in the
definition of Maximum US Loan Amount.”
(b)    The definition of “Canadian EBITDA” set forth in Section 1 of the Loan
Agreement is hereby amended by deleting “and” at the end of subclause (2)(g),
adding thereto “and” at the end of subclause (2)(h) and adding the following
letter “(i)” and text to the definition immediately after subclause (2)(h):
“(i) cash distributions received by the Canadian Borrowers from Westmoreland
Resource Partners, LP,”
(c)    The definition of “Permitted Acquisitions” set forth in Section 1 of the
Loan Agreement is hereby amended by amending and restating subclause (g) to read
as follows:
“(g) the Borrowers shall have Revolving Loan Availability plus cash on deposit
with Administrative Agent subject to a first priority security interest in favor
of Administrative Agent of at least $20,000,000 after giving effect to such
Acquisition and without giving effect to any Seasonal Increase Loan Amount
Period;”
(d)    The definition of “US EBITDA” set forth in Section 1 of the Loan
Agreement is hereby amended by deleting “and” at the end of subclause (2)(h),
adding thereto “and” at the end of subclause (2)(i) and adding the following
letter “(j)” and text to the definition immediately after subclause (2)(i):
“(i) cash distributions received by the US Borrowers from Westmoreland Resource
Partners, LP,”
(e)    A new Section 4.3.5 is hereby added to the Loan Agreement to read as
follows:
“4.3.5    Seasonal Increase Amendment Fee. Borrowers shall pay to Administrative
Agent a Forty Thousand and No/100 Dollar ($40,000) amendment fee at the
commencement of each Seasonal Increase Loan Amount Period (each a “Seasonal
Increase Amendment Fee”), which amendment fee shall be allocated to each Lender
based on its Pro Rata Share at the time of such increase.”

4

--------------------------------------------------------------------------------




(f)    Section 14.1 of the Loan Agreement is hereby amended and restated to read
as follows:
(g)    “14.1    Fixed Charge Coverage.
14.1.1 US Consolidated Fixed Charge Coverage. Westmoreland Parent and its US
Subsidiaries shall not permit the ratio of US EBITDA to US Fixed Charges for
each period of four consecutive quarters to be less than 0.9:1.0 tested on the
last day of each quarter beginning with the quarterly period ending June 30,
2015.
(h)    14.1.2 Canadian Consolidated Fixed Charge Coverage. The Canadian
Borrowers shall not permit the ratio of Canadian EBITDA to Canadian Fixed
Charges for each period of four consecutive quarters to be less than 0.9:1.0
tested on the last day of each quarter beginning with the quarterly period
ending June 30, 2015.
14.1.3 Consolidated Fixed Charge Coverage. Westmoreland Parent, its US
Subsidiaries and the Canadian Borrowers shall not permit the ratio of
Consolidated EBITDA to Consolidated Fixed Charges for each period of four
consecutive quarters to be less than 1.15:1.0 tested on the last day of each
quarter beginning with the quarterly period ending June 30, 2015.”
(i)    Annex 1 (Commitments) of the Loan Agreement is hereby amended and
restated to read as follows:
ANNEX 1 – COMMITMENTS



5

--------------------------------------------------------------------------------




Lender
US Revolving Loan Commitment
Canadian Revolving Loan Commitment
The PrivateBank and Trust Company
(i) $15,000,000


OR


(ii) $27,500,000 between June 15, 2015, and August 15, 2015 and during any
Seasonal Increase Loan Amount Period


$10,000,000
Bank of the West
(i) $15,000,000


OR


(ii) $27,500,000 between June 15, 2015, and August 15, 2015 and during any
Seasonal Increase Loan Amount Period
 

$10,000,000
Total
(i) $30,000,000


OR


(ii) $55,000,000 between June 15, 2015, and August 15, 2015 and during any
Seasonal Increase Loan Amount Period


$20,000,000



Section 4.    Effectiveness Conditions. The amendments and other agreements set
forth herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:
(a)    Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party;
(b)    Receipt by the Administrative Agent of the Seasonal Increase Amendment
Fee from the Borrowers; and
(c)    Receipt by the Administrative Agent of the documents, instruments,
certificates and opinions identified on the closing checklist attached hereto as
Exhibit A.
Section 5.    Representations and Warranties; No Default.
(a)    The representations and warranties of the Borrowers set forth in
Section 11 of the Loan Agreement shall be deemed made or remade, as applicable,
by each Borrower as of the date hereof, and shall be true and correct in all
material respects as of the date hereof, except to the extent that such
representation or warranty expressly relates to a

6

--------------------------------------------------------------------------------




specified earlier date, in which case such representation and warranty shall be
true and correct in all material respects as of such earlier date.
(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
(i)    The execution and delivery by such Borrower of this Amendment and the
performance by it of the transactions herein contemplated (i) are and will be
within its organizational powers, (ii) have been authorized by all necessary
organizational action and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or contract to which such Borrower is a party or by which the property
of such Borrower is bound, or be in violation of, result in a breach of, or
constitute with due notice and/or lapse of time a default under any such
indenture, agreement or contract, which contravention, violation or breach would
reasonably be expected to have a Material Adverse Effect or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower (other than Permitted Liens); and
(ii)    No Default or Event of Default has occurred and is continuing.
Section 6.    Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by the Borrowers.
Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, there are no claims, counterclaims, offsets
or defenses arising out of or with respect to the Obligations. Each Borrower
hereby confirms its existing grant to the Administrative Agent, for its benefit
and the benefit of the Lenders, of a lien on and security interest in the
Collateral. Each Borrower hereby reaffirms that all liens and security interests
at any time granted by it to the Administrative Agent, for its benefit and the
benefit of the Lenders, continue in full force and effect and secure and shall
continue to secure the Obligations, after giving effect to the increase of the
Maximum US Loan Amount during any Seasonal Increase Loan Amount Period. Nothing
herein contained is intended to in any manner impair or limit the validity,
priority and extent of the Administrative Agent’s existing security interest in
and liens upon the Collateral. Any and all references to the Loan Agreement in
each of the Loan Documents shall be deemed to refer to and include this
Amendment.
Section 7.    Fees and Expenses. Each Borrower agrees to comply with
Section 4.3.4 of the Loan Agreement, in connection with the evaluation,
negotiation, preparation, execution and delivery of this Amendment.
Section 8.    Miscellaneous.
(a)    Each Borrower hereby agrees to take all such actions and to execute
and/or deliver to the Administrative Agent all such documents, assignments,
financing statements and other documents as the Administrative Agent may
reasonably require from time to

7

--------------------------------------------------------------------------------




time, to effectuate and implement the purposes of this Amendment and the other
Loan Documents.
(b)    This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.
(c)    Wherever possible, each provision of this Amendment shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(d)    The headings of any paragraph of this Amendment are for convenience only
and shall not be used to interpret any provision hereof.
(e)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof and shall be deemed an original signature hereunder.
(f)    No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
(g)    The terms and conditions of this Amendment shall be governed by and
construed in accordance with the internal laws of the State of Illinois
excluding conflict of laws statutes or common law principles that would result
in the application of laws other than the internal laws of the State of
Illinois.
(h)    EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.
[SIGNATURE PAGES FOLLOW]



8

--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment and
First Amendment to Second Amended and Restated Loan and Security Agreement as of
the date first above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Secretary


 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary
 
WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited partnership
   By: WEI-Roanoke Valley, Inc., 
its general partner
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary







--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)



US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P., its general partner
   By: WEI-Roanoke Valley, Inc.,  
its general partner
   By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary
By: Westmoreland-North Carolina Power, L.L.C., its general partner
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTMORELAND KEMMERER, INC., a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


US BORROWERS:
WRI PARTNERS, INC., a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary







--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)



 
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By:  /s/ Jennifer S. Grafton                   Jennifer S. Grafton 
Secretary


 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTMORELAND MINING LLC, a Delaware limited liability company
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTERN ENERGY COMPANY, a Montana corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


US BORROWERS:
TEXAS WESTMORELAND COAL CO., a Montana corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary







--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)



 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By:  /s/ Samuel N. Hagreen                       Samuel N. Hagreen 
Secretary


CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,  
its general partner
By:  /s/ Jennifer S. Grafton                  Jennifer S. Grafton 
Secretary


 
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Assistant Secretary


CANADIAN BORROWERS:
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Assistant Secretary









--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)



 
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Assistant Secretary




 
COAL VALLEY RESOURCES INC., a corporation organized and existing under the laws
of the Province of Alberta
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Assistant Secretary




 
PRAIRIE COAL LTD., a corporation organized and existing under the laws of the
Province of Saskatchewan
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Assistant Secretary




 
WILLOWVAN MINING LTD., a corporation organized and existing under the laws of
the Province of Saskatchewan
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Assistant Secretary




CANADIAN BORROWERS:
POPLAR RIVER COAL MINING PARTNERSHIP, a partnership organized and existing under
the laws of the Province of Saskatchewan
By: Prairie Mines & Royalty ULC,  
   its partner
By:  /s/ Jennifer S. Grafton                     Jennifer S. Grafton 
Assistant Secretary









--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)



WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By:  /s/ Jason William Veenstra                Jason William Veenstra 
Managing Director A
By: /s/ R.H.W. Funnekotter                   R.H.W. Funnekotter 
Managing Director B









--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)





ADMINISTRATIVE AGENT
AND A LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:  /s/ Douglas Colletti               Douglas Colletti 
Managing Director









--------------------------------------------------------------------------------

(Signature Page to Consent and Second Amendment to Second Amended and Restated
Loan and Security Agreement)



LENDER:
BANK OF THE WEST
By:  /s/ Mark Sunderland                 Mark Sunderland 
Vice President









--------------------------------------------------------------------------------




EXHIBIT A
Closing Checklist
(See attached)




